788 N.W.2d 663 (2010)
COUNTY ROAD ASSOCIATION OF MICHIGAN and Chippewa County Road Commission, Plaintiffs-Appellants, and
Michigan Public Transit Association, Ann Arbor Transportation Authority, Capital Area Transportation Authority, and Suburban Mobility Authority for Regional Transportation, Intervening Plaintiffs-Appellees,
v.
GOVERNOR OF the STATE of Michigan, Director of the Michigan Department of Transportation, Michigan Department of Transportation, Director of the Michigan Department of Management and Budget, Department of Management and Budget, State Budget Director, State Treasurer, Michigan Department of Treasury, Secretary of State, and State of Michigan, Defendants-Appellees.
Docket Nos. 140627, 140628. COA Nos. 288653, 288691.
Supreme Court of Michigan.
September 29, 2010.

Order
On order of the Court, the application for leave to appeal the January 12, 2010 judgment of the Court of Appeals is considered, and it is DENIED, there being no majority in favor of granting leave to appeal or taking other action.
KELLY, C.J., and CAVANAGH and HATHAWAY, JJ., would vacate the *664 judgment of the Court of Appeals and remand this case to the Court of Appeals for reconsideration in light of Lansing Schools Education Ass'n. v. Lansing Bd. of Education, 487 Mich. 349, ___ N.W.2d ___ (2010).
DAVIS, J., not participating. I recuse myself and am not participating because I was on the Court of Appeals panel in this case. See MCR 2.003(B).